DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Species
This application contains claims directed to the following patentably distinct species:
Species 1:  Fig. 3 (Claims 1-11)
Species 2:  Fig. 7 (Claims 1, 11-14)
Species 3:  Fig. 8 (Claims 1, 11, 15-16)
Species 4:  Fig. 4 (Claims 1, 11, 17-20)

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  Specifically, claims to species 1 are directed to the positioning in the optical axis direction of the first track, second track and magnetic member, claims to species 2 are directed to a damping material, claims to species 3 are directed to holes in a base portion, and claims to species 4 are directed to the sizes of recess members and rolling members making up the guiding assembly.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  Specifically, species 1 requires search terms such as “track” and “magnetic” and search strategies that include looking for cross sections showing the heights of the tracks with respect to the other components.  Species 2, requires search terms such as “damping”.  Species 3 requires search terms such as “holes”.  Species 4 requires search terms such as “length” and “track” and search strategies that include looking for cross sections showing the sizes of different tracks with respect to each other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Floyd Canfield on 2/23/2021 a provisional election was made without traverse to prosecute the invention of Species 1, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 9 is never mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: driving assembly (claim 1), guiding assembly (claims 1-3).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim 9 is objected to because of the following informalities:  The limitation “…the second track…” should be changed to “…a second track…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bachar et al. (US 2019/0121103 A1) hereinafter referenced as Bachar.
Regarding claim 1, Bachar discloses An optical member driving mechanism, comprising:
a movable portion (106; fig. 1B) for carrying an optical member (150);
a fixed portion (110, 118, 120), wherein the movable portion is movable relative to the fixed portion ([0120]);
a driving assembly (500) for driving the movable portion to move relative to the fixed portion ([0064]; fig. 1B); and
a guiding assembly (102a, 102b, 110a, 110b; figs. 1B, 1F) configured to limit the mode of movement for the movable portion relative to the fixed portion ([0066]).

Regarding claim 2, Bachar discloses everything claimed as applied above (see claim 1), in addition, Bachar discloses, wherein the guiding assembly comprises a first track (110a, 110b; fig. 1B, 1F) disposed on the fixed portion (110, 118, 120), the material of the first track comprises metal ([0062]).

Regarding claim 3, Bachar discloses everything claimed as applied above (see claim 2), in addition, Bachar discloses, wherein the guiding assembly comprises a second track (102a, 102b; fig. 1B, 1F) disposed on the movable portion (106) and corresponding to the first track (110a, 110b), the material of the first track comprises metal ([0062]).


Regarding claim 5, Bachar discloses everything claimed as applied above (see claim 2), in addition, Bachar discloses, further comprising a magnetic permeable structure (118) embedded in the fixed portion (110, 118, 120; [0066]), wherein the magnetic permeable structure and the first track are disposed at different heights (Ferromagnetic yoke is attached to the bottom of the base and the first track is attached to the top of the base; figs. 1B, 1F; [0066]). 

further comprising a circuit component (124) embedded in the fixed portion (110, 118, 120; figs. 1B, 1E, 1F) wherein the circuit component (Between yoke 118 and first track), the magnetic permeable structure (Below the base 110) and the first track (A distance above the base 110) are disposed at different heights (figs. 1B, 1E, 1F).

Regarding claim 7, Bachar, the combination, discloses everything claimed as applied above (see claim 2), in addition, Bachar discloses, further comprising a circuit component disposed (124) on the fixed portion (110, 118, 120), wherein when viewed in a direction that is perpendicular to a direction of motion of the movable portion (View shown in fig. 1F), the circuit component and the first track (232, 242) do not overlap (The Hall element 124 is clearly below the first track as shown in figs. 1B, 1E).
	
Regarding claim 11, Bachar discloses everything claimed as applied above (see claim 1), in addition, Bachar discloses, wherein the movable portion (106) has a reflection surface (150), and the reflection surface is not parallel to the direction of motion (Y direction) of the movable portion (fig. 1A). 
 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US 2007/0025710 A1) hereinafter referenced as Shin.
An optical member driving mechanism, comprising:
a movable portion (102) for carrying an optical member (131);
a fixed portion (101), wherein the movable portion is movable relative to the fixed portion ([0120]);
a driving assembly (125, 143) for driving the movable portion to move relative to the fixed portion ([0028]); and
a guiding assembly (111a) configured to limit the mode of movement for the movable portion relative to the fixed portion (Limited to X direction as shown in fig. 2).



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0294027) hereinafter referenced as Kim.
Regarding claim 1, Kim discloses An optical member driving mechanism, comprising:
a movable portion (310, 320; fig. 2) for carrying an optical member (210; [0116]);
a fixed portion (300), wherein the movable portion is movable relative to the fixed portion ([0120]);
a driving assembly (500) for driving the movable portion to move relative to the fixed portion ([0113]); and
a guiding assembly (302, B4)) configured to limit the mode of movement for the movable portion relative to the fixed portion ([0135], [0139]).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Bachar.
wherein the guiding assembly comprises a first track (301; fig. 3) disposed on the fixed portion (300).
However, Kim, fails to explicitly disclose the track comprises metal.  However, the examiner maintains that it was well known in the art to provide this, as taught by Bachar. 
In a similar field of endeavor, Bachar discloses the material of the first track (110; fig. 1B) comprises metal ([0062]).
Kim teaches a ball-guided groove for facilitating movement between a movable portion and a fixed portion.  Bachar teaches a ball-guided groove for facilitating movement between a movable portion and a fixed portion wherein the groove is made of metal.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed material used to form the ball-guided groove of Kim with metal such as in Bachar to achieve the predictable result of limiting the movement to one direction as disclosed in Bachar and Kim.

Regarding claim 8, Kim and Bachar, the combination, discloses everything claimed as applied above (see claim 2), in addition, Kim discloses, wherein the first track has a curved portion (See reproduced fig. 3 below.  What is interpreted as the curved portion is circled solidly.) extending in a direction that is not parallel to an extending direction of the first track (301). 
[AltContent: oval]
    PNG
    media_image1.png
    739
    732
    media_image1.png
    Greyscale




Claims 2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Bachar.
Regarding claim 2, Shin discloses everything claimed as applied above (see claim 1), in addition, Shin discloses, wherein the guiding assembly comprises a first track (111a; fig. 2) disposed on the fixed portion (101).

In a similar field of endeavor, Bachar discloses the material of the first track (110; fig. 1B) comprises metal ([0062]).
Shin teaches a ball-guided groove for facilitating movement between a movable portion and a fixed portion.  Bachar teaches a ball-guided groove for facilitating movement between a movable portion and a fixed portion wherein the groove is made of metal.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed material used to form the ball-guided groove of Shin with metal such as in Bachar to achieve the predictable result of limiting the movement to one direction as disclosed in Bachar and Shin.

Regarding claim 9, Shin and Bachar, the combination, discloses everything claimed as applied above (see claim 2), in addition, Shin discloses, further comprising a metallic member (126) embedded in the movable portion ([0034]), wherein the metallic member and the second track (111b) are disposed at different heights (Second track 111b is on the underside of 102b and the metallic member 126 is on the top side of 102b; figs. 2, 5b). 

Regarding claim 10, Shiin and Bachar, the combination, discloses everything claimed as applied above (see claim 9), in addition, Shin discloses, wherein the metallic member (126) further comprises an extending portion (Left edge extending in the Y direction; fig. 2) that extends in a direction that is not parallel to the direction of motion (X direction) of the movable portion (102). 

	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachar in view of Kim.
Regarding claim 4, Bachar, discloses everything claimed as applied above (see claim 3), however, Bachar, fails to explicitly disclose lubricant disposed on the track.  However, the examiner maintains that it was well known in the art to provide this, as taught by Kim. 
In a similar field of endeavor, Kim discloses a lubricant disposed on the first track (302c) and/or the second track ([0212]).
Bachar teaches a ball-guided groove.  Kim teaches a ball guided groove which is coated in lubricant.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of providing lubricant on the groove to achieve the predictable result of reducing friction with the groove as disclosed in Kim ([0212]).

	
	
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Xu et al. (US 2020/0409171 A1) discloses a ball track with a V-shaped groove (fig. 14).
Sekimoto et al. (US 2017/0235095 A1) discloses a lens assembly which moves with respect to a fixed portion with the help of a ball-guided rail mechanism.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/           Primary Examiner, Art Unit 2696                                                                                                                                                                                             	3/8/2021